Name: Commission Regulation (EEC) No 1815/82 of 7 July 1982 fixing for the 1982/83 marketing year the minimum purchase price for oranges delivered for industrial processing and the financial compensation to be paid after processing
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 201 /32 Official Journal of the European Communities 8 . 7 . 82 COMMISSION REGULATION (EEC) No 1815/82 of 7 July 1982 fixing for the 1982/83 marketing year the minimum purchase price for oranges delivered for industrial processing and the financial compensation to be paid after processing (EEC) No 1205/82 (4) and Commission Regulation (EEC) No 1203/73 (*), as last amended by Regulation (EEC) No 1 342/82 (6), for the oranges of that variety, plus 10 % of the average basic price over the same period ; Whereas, under Article 3 of Regulation (EEC) No 2601 /69, the financial compensation must be so fixed that the difference between the minimum price and the financial compensation does not vary in relation to that recorded for the previous marketing year by a percentage exceeding the percentage variation in the minimum price ; Whereas, for the 1982/83 marketing year, application of the criteria laid down in Article 77 (2) of the Act of Accession results in the minimum price and the finan ­ cial compensation being fixed in respect of Greece at the levels set out below ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular Article 77 thereof, Having regard to Council Regulation (EEC) No 2601 /69 of 18 December 1969 laying down special measures to encourage the processing of certain varie ­ ties of oranges ('), as last amended by Regulation (EEC) No 1 1 54/78 (2), and in particular Articles 2 (3) and 3 (2) thereof, Having regard to Council Regulation (EEC) No 10/81 of 1 January 1981 fixing, in respect of fruit and vege ­ tables, the general rules for implementing the 1979 Act of Accession (3), and in particular Article 9 thereof, Whereas, under Article 2 of Regulation (EEC) No 2601 /69 , the minimum price which processors must, under the terms of the contracts , pay to producers is to be calculated on the basis of the purchase price, plus 10 % of the basic price, of the varieties which , by reason of their commercial characteristics, are usually sent for processing ; Whereas experience has shown that besides oranges of the Biondo comune variety, the products concerned are Class III oranges or mixed blood oranges ; whereas the minimum price should consequently be fixed on the basis of the average purchase price for the marke ­ ting year in progress , valid under Council Regulation HAS ADOPTED THIS REGULATION : Article 1 1 . For the 1982/83 marketing year, the minimum prices to be paid to producers are hereby fixed at the levels set out below : (a) for oranges of the Biondo comune variety : Greece Other Member States 12*11 13*55 ECU per 100 kilograms net for Class I fruit 9-95 11*12 ECU per 100 kilograms net for Class II fruit 7-84 8-77 ECU per 100 kilograms net for Class III fruit or mixed fruit (') OJ No L 324, 27 . 12 . 1969, p . 21 . (2) OJ No L 144, 31 . 5 . 1978 , p . 5 . (3) OJ No L 1 , 1 . 1 . 1981 , p. 17 . (4) OJ No L 140, 20 . 5 . 1982, p. 42. 0 OJ No L 123, 10 . 5 . 1973, p . 1 . (6) OJ No L 150 , 29 . 5 . 1982, p. 96 . 8 . 7 . 82 Official Journal of the European Communities No L 201 /33 (b) for Class III or mixed oranges of the varieties : Greece Other Member States Moro and Tarocco 15-44 17-29 ECU per 100 kilograms net Sanguinello 14-32 1 6 05 ECU per 100 kilograms net Sanguigno 12-12 13-56 ECU per 100 kilograms net 2. These minimum prices shall be for goods ex-producer s packing stations. Article 2 For the 1982/83 marketing year, the financial compensation granted to processors is hereby fixed at the levels set out below : (a) for oranges of the Biondo comune variety : Greece Other Member States 7-66 9-10 ECU per 100 kilograms net for Class I fruit 5-50 6-67 ECU per 100 kilograms net for Class II fruit 3-39 4-32 ECU per 100 kilograms net for Class III fruit or mixed fruit (b) for Class III or mixed oranges of the varieties : Greece Other Member States Moro and Tarocco 10-99 12-84 ECU per 100 kilograms net Sanguinello 9-87 11-60 ECU per 100 kilograms net Sanguigno 7-67 9-11 ECU per 100 kilograms net Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 July 1982. For the Commission Poul DALSAGER Member of the Commission